The plaintiffs proved by a witness, who was present at the trade, that the defendant told plaintiffs the horse eyes were good; that he would not warrant the horse, but that his eyes were good; that at one particular time, which he mentioned, there was something the matter with his eyes, or they were hurt, but they had got well and were good, and that he would not take a cent less for the animal on account of his eyes. It was proved that at the time of the trade the horse's eyes were unsound, and that the defendant knew it, though the eyes at that time looked well. It was also proved that a short time after the trade the horse became totally blind. The defendant introduced two witnesses, who swore that they were present at the trade, and that they heard the defendant in the *Page 236 
course of the conversation between the parties about the horse, tell plaintiffs that the horse's eyes were unsound, that they were (309)  subject to bad spells, and he would not warrant them; that if the plaintiffs took the horse, he must do so at his own risk. The witness for the defendant swore that the witness for the plaintiffs, mentioned above, participated in this conversation about the horse's eyes. The witness for the plaintiffs was then recalled, and swore that he was present all the time; that he did not hear any such conversation as to the unsoundness of the horse's eyes as deposed to by defendant's two witness; that he did not believe it occurred; that if it had occurred, he thought he would have heard and recollected it, and that he did not participate in any conversation of the character stated by these witnesses.
His Honor, in response to a request for special instructions from the defendant's counsel as to this testimony, said, "It was a rule of law that where two witnesses, of equal respectability, testified to a fact — one that he heard or saw a thing and the other, who was present, that he did not see or hear such thing, that the testimony of the witness who testified affirmatively was to be preferred." To this part of his Honor's charge the plaintiffs' counsel excepted.
Verdict and judgment for defendant. Appeal by plaintiffs.
Waiving any discussion as to the terms in which the rule is laid down by the judge below, we think that the rule itself was not properly applicable to the facts before the court. According to the interpretation which we put upon them, they do not raise the question between affirmative and negative, but between contradictory witnesses; and the true question was, which class of witnesses judging of the testimony of each by the ordinary tests, the jury would believe. With respect to the rule, it is clear that its applicability to any state of facts must depend upon whether the negative testimony can be attributed to inattention, error, or defect of memory. 1 Stark., 517. If two persons admit (310)  they were in a room together, and one swears that while there he heard a clock in the room strike, and the other swears he did not hear it, it is a case for the application of the rule, according to all elementary writers. But in the case supposed, if two persons were placed in a room where a clock was, for the express purpose of ascertaining by their senses whether it would strike or not, a variance between their testimony could not be well attributed to mistake or inattention, and the real question would be as to the credit of the witnesses. In the case before us the defendant proves by a witness that the parties held a certain *Page 237 
conversation, in which a witness, previously introduced by the plaintiffs, participated, and plaintiffs' witness, being recalled, denies that any such conversation was held; this is not a question between affirmative and negative testimony, wherein the latter may be ascribed to inattention, but it is a question between witnesses who contradict each other, and the question is to which side, under all the circumstances, is credit due. It is the duty of a jury to reconcile testimony, if possible; especially if it comes from credible sources. Hence, when one declares under oath that he heard a thing, and another, who was present, that he did not hear it, if the matter in question occurred under such circumstances as to account for the negative testimony upon the theory of inattention, the jury will be able to reconcile the two, and both being credited, it will be taken that the matter occurred, and was heard by one and not by the other.
This is the basis of the maxim that affirmative testimony is entitled to more weight than negative. At the last term of this Court the maxim was recognized and approved in its application to a state of facts somewhat like the case last supposed: A class of witnesses swore that a slave had been seen by them on crutches and limping; another class, with only the same opportunities of observation, for aught that appeared, swore that they had not seen him on crutches or limping; instructions that the positive were entitled to more weight than the negative were approved. Both being equally credible, they were thus reconciled. Hendersonv. Crouse, 52 N.C. 623.                                            (311)
But in our case the witnesses are not reconcilable. A swears that B, C, and D held a conversation together. D swears that no such conversation was held. The negative cannot be accounted for on the score of a want of observation, any more than the positive. The witnesses are in contradiction, and their credibility must decide it.
PER CURIAM.                                                Error.
Cited: S. v. Horan, 61 N.C. 575; S. v. Campbell, 76 N.C. 263; S. v.Murray, 139 N.C. 542; Rosser v. Byner, 168 N.C. 343. *Page 238